   1:21-bk-10080-BPH Doc#: 9 Filed: 07/15/21 Entered: 07/15/21 22:32:38 Page 1 of 2

                                   UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF MONTANA
In Re: MISTY ROBERTS                                                                                      Case No:
          SSN: xxx−xx−3280                                                                                1:21−bk−10080−BPH
        JAMES DARIN CLEMONS                                                                               Chapter: 13
          SSN: xxx−xx−5716
                 Debtors.



                                                     DEFICIENCY NOTICE


           THE FOLLOWING CONTAINS IMPORTANT INFORMATION ABOUT YOUR RECENT
                             BANKRUPTCY CASE FILING.

The above−entitled case was received and filed on 7/13/21 (your filing date). Based upon our review of the
documents included with your filing, a determination has been made that you failed to include and file the following
items. In order to comply with the Bankruptcy Abuse Prevention and Consumer Protection Act of 2005, these items
must be submitted to the Court for filing.
Each of the items checked below must be filed with the Court within 14 days of your filing date. If the following
items (checked boxes) are not received within 14 days of your filing date, your case may be dismissed.

          Filing fee of $313.00.
          Chapter 13 Statement of Current Monthly Income and Calculation of Commitment Period and Disposable Income − (Official
          Form B122C−1)
          Credit Counseling Certification
          Copies of all payment advices (pay stubs) or other evidence of payment, if any, with all but the last four digits of your social
          security number redacted, received from an employer within 60 days before the filing of the petition.
          Record of any interest that you have in an account or program of the type specified in Section 521(c) of the Code as it relates to
          an education individual retirement account. No form needed, just a statement.
          Statement of Social Security Number − (Official Form B121) − To be filed immediately.
          Creditors Mailing Matrix − To be filed within 48 hours of filing the petition.
          Plan
          Statement of Domestic Support Obligation(s).
          Schedules (A−J), Statement of Affairs, and Statement of Intent.




 IF YOU FAIL TO SUBMIT AND FILE WITH THE COURT THE ITEMS IDENTIFIED ABOVE WITHIN
              14 DAYS OF YOUR FILING DATE, YOUR CASE MAY BE DISMISSED.

Certificate of Completion of Financial Management Course is due before an entry of discharge.

Dated: 7/13/21                                                       For the Clerk of Court
                                                                     Tyler P. Gilman

                                                                     By Deputy Clerk:
         1:21-bk-10080-BPH Doc#: 9 Filed: 07/15/21 Entered: 07/15/21 22:32:38 Page 2 of 2
                                                              United States Bankruptcy Court
                                                                   District of Montana
In re:                                                                                                                 Case No. 21-10080-BPH
MISTY ROBERTS                                                                                                          Chapter 13
JAMES DARIN CLEMONS
       Debtors
                                                     CERTIFICATE OF NOTICE
District/off: 0977-1                                                  User: ColeenHan                                                             Page 1 of 1
Date Rcvd: Jul 13, 2021                                               Form ID: tdn                                                               Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jul 15, 2021:
Recip ID                 Recipient Name and Address
db/jdb                 + MISTY ROBERTS, JAMES DARIN CLEMONS, PO BOX 2313, RED LODGE, MT 59068-2313

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jul 15, 2021                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on July 13, 2021 at the address(es) listed below:
Name                               Email Address
Bret T Allred
                                   on behalf of Debtor MISTY ROBERTS bret@yellowstonelawgroup.com
                                   clients@yellowstonelawgroup.com;allred.bretr101627@notify.bestcase.com

Bret T Allred
                                   on behalf of Joint Debtor JAMES DARIN CLEMONS bret@yellowstonelawgroup.com
                                   clients@yellowstonelawgroup.com;allred.bretr101627@notify.bestcase.com

OFFICE OF THE U.S. TRUSTEE
                                   ustp.region18.bs.ecf@usdoj.gov

ROBERT G. DRUMMOND
                                   Trustee@MTChapter13.com
                                   kprinzing@MTChapter13.com;tfloerchinger@MTChapter13.com;rdrummond13@ecf.epiqsystems.com


TOTAL: 4
